Ryan, C. J.
The complaint avers that the respondent paid the appellants for the bureau in question. The proof is, that he made the payment through a third person, his debtor, who delivered or had delivered logs for him to the appellants, to the amount of the price, for which the respondent gave him credit. If a variance, this is only a variance which could not mislead the appellants, and cannot disturb the judgment here. Harris v. Wicks, 28 Wis., 198; Strahlendorf v. Rosenthal, 30 id., 674; Flanders v. Cottrell, 36 id., 564.
The other matters argued here were pure questions of fact, arising on a conflict of evidence, fairly submitted by the court below to the jury, and which the jury found for the respondent. It is not for us to review such a finding.
By the Court. — The judgment of the court below is affirmed.